Exhibit LINDA INTERNATIONAL LIGHTING CO., LIMITED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Table of Contents Pages Consolidated Balance Sheet as of December 31, 2009 and 2008 1 Consolidated Statements of Operations for the years ended December 31, 2009 and 2008 2 Consolidated Statement of Stockholders’ Equity for the years ended December 31, 2009 and 2008 3 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 4 Notes to the Consolidated Financial Statements 5-28 GZTY CPA GROUP, LLC REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Linda International Lighting Co., Ltd and Guangzhou Linda Illumination Industry Co., Ltd. Guangzhou, China We have audited the accompanying consolidated balance sheets of Linda International Lighting Co., Ltd. and Guangzhou Linda Illumination Industry Co., Ltd. as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders' equity, and cash flows for the years ended December 31, 2009 and 2008. The management of Linda International Lighting Co., Ltd. and Guangzhou Linda Illumination Industry Co., Ltd. is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Linda International Lighting Co.,
